Exhibit 10.13
 
 
 
 
 
AUSTRALIAN OIL & GAS CORPORATION
 
 
 
with
 
 
 
GREAT MISSENDEN HOLDINGS PTY LTD
 
 
 
 
 
SERIES IV
 
NOTE CERTIFICATE
for the
ISSUE OF 31 DECEMBER 2012
CONVERTIBLE UNSECURED NOTES
 
 
 
 

 
 
 

 
 
 
 
 
AUSTRALIAN OIL & GAS CORPORATION
(incorporated in the State of Delaware USA)
Level 21
500 Collins Street
Melbourne, Victoria 3000
Australia




SERIES IV
31 DECEMBER 2012
CONVERTIBLE UNSECURED NOTES OF $1,000.00


NOTE CERTIFICATE


Issue by AUSTRALIAN OIL & GAS CORPORATION (“the Company”) of DECEMBER 31 2012
CONVERTIBLE UNSECURED NOTES of a nominal value of $1,000 repayable in full on 31
December 2012 (“Notes”) each carrying interest at the rate of twelve per cent
per annum calculated and payable quarterly on the first day of March, June,
September and December in each year.


Date of Issue: [                      ]   Number of $1,000 Notes:
[        ]     Serial Number: [04/            ]


THIS IS TO CERTIFY that GREAT MISSENDEN HOLDINGS PTY LTD of Level 21, 500
Collins Street, Melbourne Victoria, Australia (“the Noteholder”) is the
registered holder of the above number of December 31, 2012 Convertible Unsecured
Notes of $1,000 each created by resolution of the Board of Directors of the
Company subject to and with the benefit of the provisions of this Note
Certificate and the Schedule attached hereto made between the Company of the
first part and the Noteholder and which may, at the election of the Noteholder,
if not previously redeemed by the Company, be converted at any time on or before
the thirty first day of December 2012 by the allotment of 15,000 fully-paid
shares of Common stock in the Company for each Note of $1,000 then held.




Dated this                day of                                       2010
 
 
Signed for and on behalf of
)   AUSTRALIAN OIL & GAS CORPORATION    )  
by authority of the Board of Directors
)   and in the presence of: )    
 
   
President
                Vice President        

 
2
 
 

--------------------------------------------------------------------------------

 
 
 
THE SCHEDULE


CONDITIONS APPLYING TO 31 DECEMBER 2012 CONVERTIBLE
UNSECURED NOTES


The Notes are issued at $1,000 each in the currency of the United States of
America and are held subject to this Note Certificate, including the following
conditions, which shall be binding on the Company and upon the Noteholder and
upon all persons claiming through them respectively.


1.
Certificate – The Noteholder shall be entitled to one or more Note Certificates
in reasonable denominations under the authority of the Company stating the
number and amount of Notes held, the conditions of repayment, the payment of
interest and stating that the same is issued subject to and with the benefit of
the provisions set out in this Schedule.



2.
Ranking pari passu – The Notes and all other issued and outstanding unsecured
notes rank pari passu as between themselves for payment of principal and
interest.



3.
Repayment – Subject to any earlier Redemption or Conversion, the Notes comprised
in this Certificate are to be repaid by the Company on the 31 day of December
2012 or (subject to the Noteholder waiving any breach by the Company or any
subsidiary of any condition) are to be repaid in cash on such earlier date as
any of the following events occur namely:



 
(a)
If the Company makes default in the payment of any interest on the notes and
such default continues for fourteen (14) days.



 
(b)
If an order is made or resolution is passed for the winding up of the Company or
of any subsidiary, otherwise than for the purpose of reconstruction or
amalgamation.



 
(c)
If an encumbrancer takes possession or if a receiver of the undertaking of the
Company or any subsidiary or any part thereof is appointed.



 
(d)
If any distress or execution in respect of an amount exceeding (US)$1 million is
levied or enforced upon or against any of the assets or property of the Company
or any subsidiary.



 
(e)
If the Company or any subsidiary enters into any arrangement or composition with
its creditors.



 
(f)
If the Company or any subsidiary makes default in the performance or observance
of any condition contained in this Schedule and such default is not remedied or
waived within fourteen (14) days after the receipt of notice from the Noteholder
specifying and requiring the Company to remedy such default.

 
 
3

 
 

--------------------------------------------------------------------------------

 
4.
Interest – Interest will be calculated and paid quarterly on the last days of
March, June, September and December at the rate of twelve per cent (12%) per
annum until the Notes are redeemed, converted or repaid but interest shall cease
to be payable in respect of any Note from the date fixed for repayment or
redemption unless (upon demand made by or on behalf of the Noteholder together
with production of the Note Certificate with respect to the Notes of which
payment is sought) default shall be made by the Company in making such payment
in which case interest shall run from the date fixed for payment or redemption
until payment is actually made.



5.
Conversion – Unless prior Redemption has occurred, any time on or before
December 31, 2012, the Noteholder shall have the right to elect to convert each
Note into 15,000 fully paid shares of Common stock in the Company (“Conversion”)
by written notice of such election lodged with the Company at its above address.



6.
In the event that the Borrower elects to redeem the Notes by repaying the
borrowings drawn down pursuant to the Line of Credit prior to December 31, 2012
then, before doing so, the Borrower shall notify the Credit Provider no less
than 30 days prior to the intended redemption date, so as to allow the Credit
Provider the opportunity to make the election of conversion in accordance with
clause 4.



7.
Joint holders – Joint holders of Notes shall be entitled to one Note Certificate
only in respect of any Notes held by them jointly and the same will be delivered
to the first named of such of the joint holders.



8.
Register –



 
(a)
The Company shall establish and maintain a register of the Notes in Melbourne,
Australia at 21st Floor, 500 Collins Street, Melbourne, Victoria (“the
Register”).



(b)
There shall be entered on the register:



 
(i)
The names addresses and descriptions of the Noteholders showing the number and
amount of the Notes held by each such Noteholder and the number of each Note
Certificate issued and the date of issue or transfer thereof.



 
(ii)
Any change of name and address of a Noteholder shall forthwith be notified in
writing to the Company accompanied, in the case of change of name, by such
evidence as the Company shall reasonably require, and thereupon the register
shall be altered accordingly.



9.
Noteholder as owner – The Company will recognise the registered Noteholder only
as the absolute owner of the Notes referred to in the Note Certificate and shall
not be bound to take notice or see to the execution of any trust whether express
implied or constructive to which any Notes may be subject and the receipt of
such registered Noteholder or, in the case of joint registered Noteholders, the
receipt of any one of them for the interest from time to time accruing due in
respect thereof and for any moneys payable upon the redemption of the same shall
be a good discharge to the Company notwithstanding any notice it may have,
whether express or otherwise, of the right title or interest of any person to or
in such Notes or moneys.

 
 

4
 
 

--------------------------------------------------------------------------------

 
10.
Transferee – Every Noteholder registered pursuant to a transfer will be
recognised by the Company as entitled to his Notes free from any equity set-off
or cross-claim on the part of the Company against the original or any
intermediate Noteholder.



11.
Representatives of deceased noteholder – The executors or administrators of a
deceased Noteholder (not being one of several joint Noteholders) shall be the
only persons recognised by the Company as having any title to such Notes.



12.
Death of one joint noteholder – In case of the death of any joint holder of
Notes the survivor or survivors will be the only person or persons recognised by
the Company as having any title to or interest in such Notes.



13.
Form of transfer – Every Noteholder will be entitled to transfer the Notes held
by him or any part thereof in multiples of (US)$1,000 (except in cases where the
Company otherwise permits) by an instrument in writing in the usual form
commonly used for share transfers.



14.
Signatures to transfer – Every such instrument must be signed by the transferor
and the transferee.  The transferor shall be deemed to remain the owner of such
Note until the name of the transferee is entered in the register in respect
thereof.



15.
Registration of transfer – Ever instrument of transfer must be left at the
Register of the Company for registration accompanied by the Note Certificate
comprising the Notes to be transferred and such other evidence as the directors
may require to prove the title of the transferor or his right to transfer the
Notes.



16.
Retention of instruments of transfer – All instruments of transfer which shall
be registered shall be retained by the Company for such period as it may
determine.



17.
Transfer prior to interest payment – No transfer will be registered during the
fourteen days immediately preceding the days fixed for payment of interest on
the Notes.



18.
Transmission – Any person becoming entitled to Notes in consequence of the death
or bankruptcy of any holder of such Notes may upon producing such evidence that
he sustains the character in respect of which he proposes to act under this
condition or of his title as the directors think sufficient either be registered
himself as the holder of such Notes or subject to the preceding conditions as to
transfer may transfer such Notes.  This condition shall include any case in
which a person becomes entitled as a survivor of persons registered as joint
holders.



19.
Retention of interest – The directors shall be at liberty to retain the interest
payable in respect of any Notes which any person under the last preceding
condition is entitled to transfer until such person shall be registered or duly
transfer the same.



20.
Receipt from joint noteholders – If several persons are registered as joint
Noteholders then the receipt of any one of such persons for the interest from
time to time payable to them and for any moneys payable upon the payment off or
redemption of the Notes shall be as effective a discharge to the Company as if
the person signing such receipt were a sole registered Noteholder.

 

5
 
 

--------------------------------------------------------------------------------

 
21.
Re-issue of note certificate defaced, lost, etc – If any Note Certificate issued
pursuant to these conditions becomes lost, worn out or defaced then the
directors may cancel the same and issue a new Note Certificate in lieu
thereof.  An entry as to the issue of this new certificate and indemnity (if
any) shall be made in the register.



22.
Production of note for payment of principal – The production to the Company of
the Note Certificate shall be a condition precedent to the right of the
Noteholder to receive payment of the principal sum represented by the Notes
comprised in such Note Certificate and the Company shall not be obliged to pay
nor shall it be deemed to have committed any breach hereunder by reason of its
failure to pay the principal sum in respect of any Note unless the Note
Certificate is in respect thereof shall have been produced to the Company.



23.
Compliance by subsidiaries – The Company shall, while any of the Notes are
issued and outstanding, use its voting power in and representation on the Board
of Directors of each of its subsidiaries in such manner as to ensure full
compliance at all times with the provisions of this Schedule and to prevent any
act or omission on the part of any subsidiary which would or might detrimentally
affect the interest of the Noteholders.



24.
Liquidation – In the event of liquidation of the Company, the Notes shall have a
value in liquidation of (US)$1,000.




 
 
 
6